COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-055-CV

A. RAY LEWIS, D.O.                                              APPELLANT

                                       V.

PATRICIA WEBB COFFEY, INDIVIDUALLY,                              APPELLEES
AS LEGAL REPRESENTATIVE AND HEIR
OF THE ESTATE OF MABLE ANN WEBB,
DECEASED; AND CHARLES WILLIAM
WEBB, INDIVIDUALLY, AS LEGAL
REPRESENTATIVE AND HEIR OF THE
ESTATE OF MABLE ANN WEBB, DECEASED

                                   ----------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered the parties’ “Joint Motion To Set Aside Or Vacate

The Judgment And To Remand.” It is the court’s opinion that the motion

should be granted. Accordingly, without regard to the merits, we vacate the

trial court’s judgment as to appellant A. Ray Lewis, D.O. only and remand the


     1
         … See Tex. R. App. P. 47.4.
case to the trial court for rendition of a judgment in accordance with the

parties’ settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative

Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue.



                                              PER CURIAM


PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: June 4, 2009




                                     2